Case 5:17-cv-02541-ODW-SHK Document 53 Filed 08/18/20 Page 1 of 1 Page ID #:383




   1
   2
   3                                            JS-6
   4
   5
   6
   7
   8                              UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12   NATHAN VEST,                                 Case No. 5:17‐cv‐02541‐ODW (SHK)

  13                                   Plaintiff,
                                                    JUDGMENT
  14                       v.

  15   CITY OF ONTARIO, et al.,
  16                                  Defendants.
  17
  18         Pursuant to the Order Accepting Findings and Recommendation of United
  19   States Magistrate Judge,
  20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
  21
  22   Dated: August 18, 2020
  23                                          HONORABLE OTIS D. WRIGHT, II
  24                                          United States District Judge

  25
  26
  27
  28
